                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLORADO
                                   LEWIS T. BABCOCK, JUDGE

Civil Action No.   19-cv-00508-LTB

GREAT LAKES INSURANCE, S.E.,

               Plaintiff,
v.

HIGHLAND WEST LLLP,

            Defendant.
______________________________________________________________________________

                                   ORDER
______________________________________________________________________________

       This matter is before me on a Motion for Partial Summary Judgment filed by Plaintiff Great

Lakes Insurance, S.E. (“Great Lakes”). [Doc #69] Great Lakes seeks resolution of the First Claim

for Relief of its Amended Complaint requesting declaratory judgment to resolve a question of

insurance coverage. [Doc #28] Defendant Highland West LLLP (“Highland West”) has filed a

Response to Plaintiff’s Motion for Partial Summary Judgment [Doc #73] opposing the relief

requested, and Great Lakes has filed a Reply. [Doc #74]. Oral argument would not materially assist

me in my determination of this motion. After consideration of the parties’ briefs, and for the

reasons stated, I GRANT IN PART AND DENY IN PART Great Lakes’ Motion for Partial

Summary Judgment.

                                      I.     BACKGROUND

       Based on the briefing and evidence submitted, the parties agree on the facts that follow.

Highland West is the owner of a twelve-story multifamily residential property located in

Wheatridge, Colorado (the “Highland West Tower”). Motion (Statement of Undisputed Material

Facts) ¶ 3. Highland West insured the Highland West Tower under a Great Lakes insurance
policy which included an All Risk Property Damage Coverage Form, Policy Number

B066479244A12; Property ID: P00056537 ( the “Policy”). Id. ¶ 4. The Policy, which includes a

hail deductible of $25,000.00, was in effect during the relevant time period. Id. ¶¶ 5, 6. The

Policy provides that claims will be administered by Claims Adjusting Group, Inc. (“CAG”). Id. ¶

7. Highland West purchased the Policy with an endorsement which provides exclusion from

property damage coverage for any cosmetic loss to roof coverings or siding caused by a

windstorm or hail (the “Cosmetic Loss Exclusion”). Id. ¶ 8. The Cosmetic Loss Exclusion

provides, in relevant part, as follows:

       A. In Section 7. PERILS EXCLUDED; under paragraph a. the following is
          added:

           Cosmetic Loss
           “Cosmetic loss” to “roof covering” or “siding” caused directly or indirectly by
           Windstorm or Hail.

       B. ADDITIONAL DEFINITIONS

           As used throughout this endorsement;

           1. “Cosmetic Loss” means loss or damage that alters the physical appearance
           but does not result in the failure to perform the intended function of keeping
           out elements over an extended period of time.

           2. “Roof Covering” means:
               a. The roof material exposed to the weather:
               b. The underlayments applied for moisture protection;
               c. All flashings required in the replacement of the roof covering.

           3. “Siding” means the materials exposed to the weather providing exterior
           protection to the walls of a building or structure.

Id.; Motion, Ex. 4. [Doc #69-5]

       The Highland West Tower sustained hail damage during a May 8, 2017 storm. Motion ¶

                                                 2
10. In the months that followed, the parties retained experts and consultants to analyze and assess

the damage. Id. ¶¶ 13, 14-17. On September 24, 2018, Claim Solutions LLC (“Claim

Solutions”), who Highland West had retained as its public adjuster for the hail loss, submitted a

letter to CAG regarding damage to the building and “what would be involved in replacing the

damaged windows and interlocking siding system.” Id. ¶ 11; Motion, Ex. 8. [Doc #69-9] Claim

Solutions attached a letter from Pinnacle Windows and Restoration (“Pinnacle”) dated August

18, 2018, in which Pinnacle identified damage to “all the west elevation [window] screens,

vertical T-Mullions, break [sic] metal, sill flashings and siding.” Id. ¶ 20; Motion, Ex. 9. [Doc

#69-10] Pinnacle stated in its letter that the storm “did not damage the structural frame

components” of the window systems, but that “[d]ue to the rigid sill flashing being mechanically

fastened underneath the window systems the windows need to be removed [but later replaced] to

replace the sill flashings on each floor of the West elevations.” Id. The letter also stated:

“[u]nderneath each of the rigid sill flashings is a moldable sill flashing. This sill flashing is

required by the manufacturer and per the engineered specifications for water and air infiltration.”

Id. Pinnacle’s preliminary estimate for the repair work totaled $1,461,553.00. Id.

        On February 4, 2019, Great Lakes, through CAG, issued a partial denial of coverage for

the full replacement of the windows and siding claimed in the Pinnacle letter and any potential

claim for damages to the building’s metal parapet caps. Motion ¶ 34; Motion, Ex. 19. [Doc #69-

20] In the denial letter, CAG stated that Great Lakes was denying this part of the claim because

the damage was only cosmetic. Great Lakes, however, agreed to pay for replacement of the

window screens as the damage to the screens was considered functional. Motion, Ex. 19.


                                                   3
                                         II.    THE MOTION

       Great Lakes requests summary judgment and an order of declaratory judgment

interpreting the Cosmetic Loss Exclusion that Great Lakes properly issued its February 4, 2019

partial denial of coverage; and, further, that there is no coverage under the Policy for the claims

asserted in the August 28, 2018 Pinnacle letter, specifically, for the removal and replacement of

the Highland West Tower’s windows, metal panel siding, prefabricated window sills, T-

mullions, and any damage to brake metal or other building envelope materials, and that that there

is no coverage for damage to the building parapet caps. Great Lakes’ argument is based on its

assertion that because the damage was cosmetic and the affected building elements fall under the

definition of “siding,” the Cosmetic Loss Exclusion applies and there is no coverage.

       Highland West counters that I should determine as a matter of law that the Cosmetic Loss

Exclusion does not apply to windows because the plain language of the Cosmetic Loss Exclusion

does not include windows in its definition of “siding.” In its response, Highland West frequently

refers to windows as “window components” or “window systems,” by which it means more than

just the pane of glass. According to Highland West, window components include window

screens, windowsills, T-Mullions and brake metal. Highland West also argues that if the

definition of “siding” is found to be ambiguous, I should determine as a matter of law that the

definition does not include windows because a window is in place of a wall and logically does

not fall within the definition of “materials exposed to the weather providing exterior protection to

the walls of a building or structure.” Response at 14.

                                  III.    STANDARD OF REVIEW

       The standard for granting summary judgment is applicable to actions for declaratory
                                           4
judgment. United States v. Gammache, 713 F.2d 588, 594 (10th Cir. 1983). Summary judgment is

appropriate when the moving party can demonstrate that there is no genuine issue of material fact

and it is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett,

477 U.S. 317, 322 (1986). The interpretation of the contractual terms of an insurance policy is a

matter of law on summary judgment when the facts, as here, are undisputed. Thompson v.

Maryland Cas. Co., 84 P.3d 496, 501 (Colo. 2004); see also Nat’l Union Fire Ins. Co. v. Fed. Ins.

Co., 213 F. Supp. 3d 1333, 1340 (D. Colo. 2016), aff'd, 734 F. App’x 586 (10th Cir. 2018) (noting

that under Colorado law “[t]he interpretation of an insurance policy, like any written contract,

presents a question of law and, therefore, is appropriate for summary judgment”) (citations

omitted).

       In diversity cases such as this, Colorado substantive law and federal procedural law applies.

Haberman v. The Hartford Ins. Grp., 443 F.3d 1257, 1264 (10th Cir. 2006). “An insurance policy

is a contract which should be interpreted consistently with the well settled principles of contractual

interpretation.” Compass Ins. Co. v. City of Littleton, 984 P.2d 606, 613 (Colo. 1999) (citation

omitted). Words in a policy of insurance “should be given their plain meaning according to

common usage, and strained constructions should be avoided.” Farmers Alliance Mut. Ins. Co. v.

Ho, 68 P.3d 546, 548 (Colo. App. 2002) (citing Allstate Ins. Co. v. Huizar, 52 P.3d 816, 819 (Colo.

2002)); Vill. Homes of Colo., Inc. v. Travelers Cas. & Sur. Co., 148 P.3d 293, 296 (Colo. App.

2006) (the court’s construction of policy provisions must be “fair, natural and reasonable rather

than strained or strictly technical”), aff’d, 155 P.3d 369 (Colo. 2007)). When interpreting an

insurance contract, I try to carry out the parties’ intent and reasonable expectations when they

drafted the policies. Thompson, 84 P.3d at 501.
                                                  5
       The Policy provision at issue here relates to an exclusion. “Exclusionary clauses exempting

the insurer from providing coverage in certain circumstances must be written in clear and specific

language and construed in favor of coverage.” McGowan v. State Farm Fire & Cas. Co., 100 P.3d

521, 523 (Colo. App. 2004); J & S Enters., Inc. v. Cont'l Cas. Co., 825 P.2d 1020, 1023 (Colo.

App. 1991) (policy exclusions that limit coverage are to be strictly construed against the insurer).

This general rule cannot, however, be utilized to rewrite or override the intent of the parties,

expressed by clear and unambiguous language in the contract. J & S Enters., 825 P.2d at 1023.

                                          IV.     ANALYSIS

       Highland West admits that it is seeking coverage based on cosmetic, and not functional,

damage to certain building elements. The building elements for which it seeks coverage include

the “west elevation screens, vertical T-Mullions, break [sic] metal, and sill flashings,” as stated

in the Pinnacle letter. Response at 7. I will refer to these four building elements as the “Disputed

Elements.”

       Since it is admitted that the damage to the Disputed Elements was cosmetic, the only

issue for me to decide is whether the Disputed Elements constitute “siding,” as that term is

defined in the Cosmetic Loss Exclusion. To review, the Cosmetic Loss Exclusion defines siding

as follows: “‘Siding’ means the materials exposed to the weather providing exterior protection to

the walls of a building or structure.” There is no dispute that the Disputed Elements were

exposed to the weather. However, Highland West argues that the Disputed Elements are all part

of a “window system” and since the Cosmetic Loss Exclusion does not include windows in its

definition of siding, I should not read into the definition that a window is included. Great Lakes

concedes that windows themselves (the glass and frames, which were indisputably undamaged)
                                              6
are essentially holes through the wall of a building, but argues that these holes must be sealed

and that “any material that seals the window opening to provide exterior protection to the walls

necessarily meets the policy definition of Siding.” Motion at 17.

       The affected building elements, discussed in detail below, include both the four Disputed

Elements as well as other building elements that are referred to in the parties’ briefs but do not

appear to be at issue.

       A. Affected Elements of the Building

       Window Screens

       It is unclear whether the damaged window screens are truly at issue. While window

screens are included in the Pinnacle letter and are listed in Highland West’s response among the

building elements for which Highland West seeks coverage, Highland West makes no legal

argument in its response regarding the claimed basis for coverage. In addition, CAG

acknowledged in its February 4, 2019 letter, referenced above, that damage to the window

screens was functional and that payment for their replacement coverage was being sent to

Highland West. Motion, Ex. 19. Great Lakes also states in its reply that the window screen

damage is not an issue in this case because all parties and experts agree that damage to the

screens was functional. See Reply at 3, n. 1, citing Affidavit of Michael T. Kennick ¶¶ 21, 24

(stating that CAG, on behalf of Great Lakes, paid Highland West the replacement cost of the

screens in January 2019).

       T-Mullions

       T-Mullions are pieces of aluminum formed around a foam core that are placed between

individual window frames to fill the gap between the units. Motion ¶ 28. Highland West argues
                                               7
that they are not subject to the exclusion because they are not considered “siding,” but rather are

a part of the window system. Great Lakes argues that because the purpose of T-Mullions is to

prevent the entry of moisture or air into the building wall between the windows, they are

“siding” and therefore subject to the exclusion.

       Brake Metal

       Brake metal is flashing or trim around windows. Motion at 20; Response at 14. The

Pinnacle letter noted damage to brake metal, but Great Lakes states that its inspectors observed

no such damage. In any case, Great Lakes argues, brake metal, if damaged cosmetically, would

fall under the exclusion as it meets the functional definition of “siding” because its purpose is “to

help seal the gap around a window in order to create a weather barrier around the window

frame.” Highland West counters that brake metal is part of a window system and not siding and,

therefore, it is not excluded from coverage by the Cosmetic Loss Exclusion.

       Sill flashings

       Windowsill flashings are placed under the window frames and interlocked into the siding

system. Motion ¶ 26. Highland West seeks coverage for windowsill flashings on the grounds that

they are not considered “siding,” pointing out that they are called window sills and “would be

considered a window component under any commonly accepted definition.” Response at 12.

Therefore, Highland West argues, windowsills and their flashing are not subject to the exclusion.

Great Lakes argues that the prefabricated sill flashings are an integral part of the siding system

and that it is undisputed that that sill flashings are “interlocked into the siding system to provide

a watertight construction.” Motion ¶ 26; Motion at 16, 18. Therefore, according to Great Lakes,

since the windowsills and sill flashings provide exterior weather protection of moisture entering
                                                 8
the building envelope, they are “siding” and subject to the exclusion.

       Parapet Caps

       Highland West states in its response that parapet caps are not included in its claim and

therefore it will not address whether they are excluded by the Cosmetic Loss Exclusion. It is also

an undisputed fact that Highland West “has never made any claim for any hail damage to the

parapet caps.” Motion ¶ 31; Response ¶ 31. Parapet caps are not mentioned by Claim Solutions

in its September 24, 2018 letter, or by Pinnacle in its August 28, 2018 letter, or by Great Lakes in

the Amended Complaint. Yet Great Lakes, in connection with its motion, requests a ruling that

there is no coverage for cosmetic damage to the parapet caps.

       Metal Panel Siding

       Great Lakes notes that Pinnacle included the removal and replacement of metal panel

siding in its proposal and letter. Great Lakes argues that since the metal panel siding was only

cosmetically damaged and it clearly falls within the definition of “siding,” it is excluded from

coverage. In its response, Highland West admits that damage to the panel siding was only

cosmetic and that it is not a window component. However, Highland West states that the panels

“need to be replaced as they have obvious hail damage and are interlaced with the window

systems such that they should be replaced at the same time as the windows are removed.”

Response at 12.

       B. Determination on Coverage

       I find that Great Lakes’ interpretation of the definition of “siding,” as including such

dissimilar elements as windowsill flashings, T-Mullions, and brake metal, is a strained and

hyper-technical construction of the Policy provision. A fair and natural construction of this
                                                9
Policy provision, one that gives the words their plain meaning and applies common usage, does

not go that far. There is nothing in the plain language of the Policy provision defining siding to

indicate that dissimilar building elements such as windowsill flashings, T-Mullions, and brake

metal are also excluded from coverage.

       Great Lakes argues that the Policy definition of siding describes the function of the

material rather than describing portions of building materials. That may be true; however, it does

not allow Great Lakes to sidestep the requirement for clear and specific language in a policy

exclusion such as this. See McGowan, 100 P.3d at 523. The exclusion at issue here is far from

clear and specific (if not illogical) if it can be read, as Great Lakes argues, to include not only

what is reasonably understood as siding, like the building’s actual panel metal siding that was

damaged, but also what is reasonably understood as the components of windows. And, while

there is no dispute that windowsill flashings are interlocked into the siding system, that does not

mean that windowsill flashings thereby become “siding” under the Policy’s definition.

       If Great Lakes had desired to broaden the meaning of “siding” to include such disparate

elements as sill flashing and break metal, it could easily have done so by including them in its

definition of siding, as it did in its definition of “roof covering.” See Motion Ex. 4 (“’Roof

Covering’ means: a. the roof material exposed to the weather; b. The underlayments applied for

moisture protection; c. All flashings required in the replacement of the roof covering.”).

       Heeding, as I must, the mandates that words in a policy of insurance be given their plain

meaning according to common usage, that strained constructions be avoided and that

exclusionary clauses be written in clear and specific language and construed in favor of

coverage, I find that under a plain and unstrained reading of the Policy provision, T-Mullions,
                                                 10
brake metal (to the extent it was damaged) and sill flashings are not included in the Cosmetic

Loss Exclusion’s definition of siding and, therefore, Great Lakes was not justified in denying

coverage for those elements.

       Because there is no dispute that the window screens were functionally damaged (and the

claim was paid), the issue is beyond the scope of the motion, Great Lakes’ First Claim for Relief

and this Order.

       Considering the undeveloped state of the record regarding the parapet caps and since

Highland West has confirmed that parapet caps are not included in its claim, there appears to be

no controversy as to this issue. Therefore, I decline to rule on the question as to whether the

parapet caps are excluded from coverage.

       Finally, I find that the metal panel siding is excluded from coverage and grant the motion

to that extent. However, I note that Highland West does not appear to disagree with Great Lakes

that the siding is excluded from coverage, admitting that the siding suffered only cosmetic

damage and is, obviously, siding as defined by the Policy. The issue regarding the panel siding,

as raised in Highland West’s response, is whether Great Lakes would be liable for its removal

and replacement if the repair and replacement of covered losses, such as the windowsill

flashings, requires, as Highland West asserts, the removal and replacement of the interlaced

siding. I find that this issue, which was not briefed by the parties, is beyond the scope of the

motion and this Order.

                                        V.      CONCLUSION

       For the reasons stated above, it is HEREBY ORDERED that Great Lakes’ motion for

partial summary judgment [Doc #69] is GRANTED IN PART AND DENIED IN PART AS
                                          11
FOLLOWS:

    1) Summary judgment is GRANTED as to the metal panel siding and, as a result, IT IS

         DECLARED that the Policy provides no coverage for damage to the metal panel

         siding pursuant to the Cosmetic Loss Exclusion;

    2) Summary judgment is DENIED as to the sill flashings, T-Mullions and brake metal

         (to the extent it was damaged) and, as a result, IT IS DECLARED that the Policy

         provides coverage for these elements as the Cosmetic Loss Exclusion does not apply;

         and

    3) As stated above, I make no ruling regarding the window screens or parapet caps, or

         whether Great Lakes would be liable for the metal panel siding if the repair and

         replacement of covered losses requires, as Highland West asserts, the removal and

         replacement of the interlaced siding.

DATED:     August 13, 2020 in Denver, Colorado.


                                                  BY THE COURT:

                                                    s/Lewis T. Babcock
                                                  LEWIS T. BABCOCK, JUDGE




                                             12
